Citation Nr: 9918088	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
knee surgery, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1996, with 9 years, 4 months and 28 days prior 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, in part, granted service 
connection for the veteran's right knee disability, and 
assigned an initial evaluation of 20 percent.  The veteran 
testified at a personal hearing in December 1997.

In October 1998, the veteran submitted a statement that he 
disagrees with the RO's decision that same month denying the 
veteran's claim for an annual clothing allowance.  The Board 
construes the veteran's statement as a Notice of Disagreement 
with the RO's decision and refers this matter to the RO for 
appropriate action.


REMAND

The veteran suffered an injury to his right knee during 
service in September 1994, for which he was granted service 
connection in December 1996, with an initial evaluation of 20 
percent.  He has had ongoing treatment since that time, 
including surgery in October 1994.  Initially, the veteran 
was treated at naval medical facilities while he was still on 
active duty.  In his December 1997 hearing, the veteran 
testified that he has also been treated at VA facilities in 
Columbus, Ohio and Cincinnati, Ohio.  The claims file 
currently contains only records from the Columbus facility 
dated from October 1996 to January 1998, and none from the 
Cincinnati facility.  Prior to any further adjudication, all 
VA medical records should be associated with the file.

Service medical records show that since at least March 1996, 
the veteran has complained consistently of right hip pain.  
On orthopedic examination in March 1996, it was suggested 
that the veteran's hip pain may be secondary to his gait 
alteration which results from residuals of his right knee 
injury and surgery.  A bone scan was performed in March 1996, 
however this was negative for any abnormalities.  The veteran 
also stated at his February 1998 examination that he 
experiences pain in his left knee which arose after his right 
knee injury and surgery.

A VA orthopedic examination was performed in February 1998 to 
assess the level of disability of the knee condition now on 
appeal, as well as to examine the other conditions claimed as 
disabilities by the veteran.  Examination revealed a surgical 
scar, mild lateral swelling and mild tenderness.  Flexion was 
limited to 100 degrees and extension was full.  The veteran 
declined to squat for fear it would "break something 
loose".  In the examination report, the examiner did not 
comment on whether pain and weakness, either in the right 
knee itself or in other body parts which are impacted by the 
right knee disability, limit the veteran's everyday 
functioning.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-05 (1995).  Such information is necessary 
for a complete evaluation of the veteran's symptomatology.

X-rays taken in February 1998 of the right knee showed there 
were post surgical changes on the lateral tibial plateau and 
mild degenerative changes.  The veteran may be entitled to a 
separate rating under Diagnostic Code 5003 for degenerative 
arthritis, depending upon which Diagnostic Code his knee 
disability is used to evaluate his right knee disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In light of the foregoing, this claim is REMANDED to the RO 
for the following further development:

1.  The RO should contact the Columbus, 
Ohio and Cincinnati, Ohio VA medical 
facilities where the veteran has received 
treatment and obtain copies of all 
records not already associated with the 
claims file pertaining to treatment for 
the veteran's right knee disability or 
symptoms possibly arising therefrom.

2.  The RO should then schedule the 
veteran for a VA compensation and pension 
examination.  The claims file and a copy 
of this REMAND should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should perform all necessary tests and 
studies, including range of motion 
testing, to evaluate the veteran's right 
knee disability. The examiner's findings 
should include whether the right knee has 
swelling, fluid retention, heat, 
crepitus, subluxation or lateral 
instability, limitation of motion, and 
any other relevant information.  In 
addition, the examiner should state 
whether the veteran experiences pain and 
weakness due to his right knee ability 
and the extent to which those symptoms 
limit the veteran's everyday functioning, 
as described in 38 C.F.R. § 4.40 (1998).  
The examiner's findings, including the 
results of any tests or studies, should 
be set forth in a typewritten report and 
associated with the claims file.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim for an increased 
evaluation based on all the evidence of 
record.  The RO should evaluate the 
veteran's right knee disability based on 
all applicable diagnostic criteria, 
including those set forth at 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 
5257.  In addition, the RO should 
determine whether a separate rating for 
arthritis is indicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.  The veteran is hereby notified 
that failure to appear for the examination ordered above may 
adversely affect  the disposition of the claim.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









